Citation Nr: 0305230	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, fracture, left radial head.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from January 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for the residuals, fracture, left radial head, and 
evaluated them as 10 percent disabling, effective February 5, 
2001.

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court), explained that there was a legal distinction 
between a claim for an "original" rating and an "increased" 
rating claim. In light of the aforestated legal distinction, 
the Board has reframed the disability rating issue on appeal 
as delineated on the title page of this decision.

The appellant's December 2001 Notice of Disagreement (NOD), 
via his representative, also included a claim for an 
effective date earlier than February 5, 2001.  In a December 
11, 2002, letter, and confirmed at the December 11, 2002, 
Video Conference Board Hearing, the appellant, through his 
representative, withdrew his claim for an earlier effective 
date.  Therefore, that claim no longer is before the Board.

The November 2001 rating decision deferred action on 
appellant's claim for service connection for hearing loss and 
lung damage.  A January 2002 Decision Review Officer decision 
denied the claim.  There is no record in the case file of a 
NOD or other appeal action regarding this issue.  Therefore, 
it is not before the Board and will not be addressed in this 
decision.  This decision addresses only the issue of an 
increased initial evaluation.




FINDINGS OF FACT

1.  Appellant fractured his left elbow in July 1967.

2.  Appellant's residuals, fracture, left radial, are 
manifested by tenderness to minimal palpation, medial and 
lateral epicondyle and tenderness to minimal palpation, 
radial head.  Range of motion (ROM) on flexion is 0 to 135 
degrees, and extension to 0 degrees with pain elicited; 75 
degrees supination and 80 degrees pronation with pain 
elicited.  There is no muscle atrophy, and there is 
symmetrical tone when compared with the right arm.  Sensation 
is intact.  There are mild degenerative changes.  There were 
complaints of pain out of proportion with the clinical 
findings.

3.  Limitation of motion (LOM) on flexion to 90 degrees or on 
extension to 75 degrees has not been more nearly 
approximated.  Neither have sufficient indicia, including 
functional loss due to pain, which would merit referral for 
extra-schedular consideration been more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial evaluation in excess of 10 
percent for residuals, fracture, left radial head have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Codes (DC) 5206-5208 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

In a May 2001 letter, the RO informed the appellant of his 
rights in the VA claim process.  The letter informed the 
appellant of the evidence required to establish service 
connection for an injury or disease.  The letter informed the 
appellant that, if he had his service medical records (SMR) 
to please send them to the RO as soon as possible.  Further, 
the letter also informed the appellant that it was VA's 
ultimate responsibility to obtain the SMR.  The letter 
informed the appellant that VA would exert reasonable efforts 
to obtain evidence needed to support his claim, including 
records from other agencies, and that the VA would also 
assist him by scheduling a medical examination.  The letter 
informed the appellant of the records requested on his behalf 
as of the May 2001 letter.  The March 2002 Statement of The 
Case also set forth the provisions of the VCAA and VA's 
obligations thereunder.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2002). 

With regards to the duty to assist, the RO obtained the 
records listed in the May 2001 letter and scheduled the 
veteran for a medical examination, which was performed in 
September 2001.  Further, the appellant had a Video 
Conference Board Hearing before the undersigned in December 
2002, and a transcript thereof was made.  All those records 
have been associated with the appellant's case file.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. § 3.159(c) (2002).
Accordingly, the Board is satisfied that the RO has complied 
with the duty to notify and assist the veteran, and that all 
relevant facts have been properly developed.  Therefore, the 
Board may decide the case on its merits.  

Historically, in July 1997, appellant fractured his left 
elbow when he slipped off of a ladder while onboard ship.  As 
noted in the introduction, in February 2001, he filed a claim 
for service connection for the residuals of the fracture, 
which was granted in November 2001.

The appellant received a VA medical examination in September 
2001.  The examination report (Report) reflects that 
examination of appellant's right arm was unremarkable.  The 
Report reflects that examination of the left arm revealed 
tenderness to minimal palpation, medial and lateral 
epicondyle and tenderness to minimal palpation, radial head.  
ROM on flexion is 0 to 135 degrees, and extension to 0 
degrees with pain elicited; 75 degrees supination and 80 
degrees pronation with pain elicited.  There is no muscle 
atrophy, and there is symmetrical tone when compared with the 
right arm.  Sensation is intact.  There is no joint fluid, 
but there are mild degenerative changes.

The Report reflects that the examiner observed that 
appellant's responses were out of proportion to the testing 
during the examination.  The examiner also noted that 
appellant's motor function could not be assessed because 
appellant's response was out of proportion with minimum 
strength when tested with almost no resistance. Diagnosis was 
mild degenerative change, left elbow, with decreased ROM and 
subjective decreased strength.

The claims file also contains medical records of VA treatment 
from June to September 2001.  Significantly, treatment was 
rendered for other disorders not at issue herein.  There were 
no significant complaints of findings concerning the left 
elbow fracture residuals.

In his written presentations, and at the December 2002 Video 
Conference Hearing, the appellant's representative asserts 
that the appellant's pain has not been adequately factored 
into the evaluation, especially in view of the fact that 
appellant is left handed.  Transcript (T), p. 3.  The 
representative also asserted that, as a physician's 
assistant, the examiner at the September medical examination 
lacked sufficient experience to question the credibility of 
appellant's voicing pain during the examination.  T. p. 10.  
The appellant stated that, without pain medication, on scale 
of 1 to 10, his constant pain rarely is less than 6.  He has 
to take percocet at night to avoid being awakened by his 
pain.  T. p. 4.  He also states that, because of the constant 
arthritic pain, he cannot even grip and carry a cup of 
coffee, and that he now does such daily activities as 
brushing his teeth and writing with his right hand.  T. pp. 
5, 11-12.
 
Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Evaluations 
are based on functional impairments which impact a veteran's 
ability to pursue gainful employment.  38 C.F.R. § 4.10 
(2002).  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40 (2002).  
Not all disabilities will show all the specified rating 
criteria but coordination of the rating with functional 
impairment is required.  38 C.F.R. § 4.21 (2002).

The appellant is rated analogously under DCs 5010-5207.  
38 C.F.R. § 4.20 (2002).  DCs 5206 and 5207 rate disabilities 
based on limitation of motion (LOM) of the elbow and forearm.  
38 C.F.R. § 4.71a (2002).  It is noted that the veteran is 
left handed.  Under DC 5206, forearm LOM on flexion limited 
to 100 degrees qualifies for an evaluation of 10 percent.  
Under DC 5207, forearm LOM on extension limited to 45 degrees 
qualifies for an evaluation of 10 percent.  The Board finds 
that appellant's disability picture more nearly approximates 
that of a 10 percent evaluation than a 20 percent evaluation 
under these codes.

As noted, appellant's ROM on flexion is limited to 135 
degrees.  Normal is 0 to 145 degrees.  38 C.F.R. § 4.71a, 
Plate I (2002).  His ROM on pronation is normal (0 to 80 
degrees), and on supination is 0 to 75 degrees (normal is 0 
to 80 degrees).  Id.  These objective findings, standing 
alone, normally would qualify the appellant for an evaluation 
of 0 percent disabling.  Applicable criteria provide, 
however, that functional loss due to pain, fatigability, and 
absent of some or all parts of bones or muscle or other 
pathology, must also be factored into the disability 
evaluation equation.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Report reveals that 
appellant's ROM on flexion and extension was executed with 
pain.  Reasonably assessing that in light of the objective 
findings and observations at the September 2001 medical 
examination, including the examiner's assessment of the 
credibility of appellant's claimed pain, as well as the 
impact on appellant's daily activities, the Board finds that 
appellant's disability picture more nearly approximated that 
of 10 percent.  Id.; 38 C.F.R. § 4.7 (2002).

It is noted that the examiner reported the complaints of pain 
were out of proportion with the findings.  It is significant 
for the claimed limitations that there was no evidence of 
atrophy or other objective confirmation of the pain.  
Furthermore, it is of interest that the other records of 
treatment for the period reveal no pertinent complaints or 
findings.  Moreover, it was reported that muscle tone was 
symmetrical with the other side.  These are not findings that 
would be expected with significant pain in the elbow.

It is noted that there is no ankylosis, so those provisions 
are not for application.  Furthermore, there is no malunion 
with bad alignment.  As such, the 10 percent rating for 
impairment of the radius, under DC 5212 is not warranted.

A higher evaluation of 20 percent is not warranted because 
appellant's ROM on flexion is not limited to 90 degrees and 
his ROM on extension is not limited to 75 degrees.  Neither 
is there a combination of LOM on flexion to 100 degrees with 
LOM on extension to 45 degrees.  38 C.F.R. § 4.71a, DCs 5206-
5208 (2002).

The Board finds that the preponderance of the evidence is 
against the granting of a higher evaluation.  The evidence is 
not in equipoise so as to apply the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).   In this regard, the Board notes appellant's 
representative's assertion that a PA, by definition, lacks 
the overall experience to provide a negative assessment of 
the credibility of appellant's manifestations of pain during 
the examination.  The Board also notes appellant's 
representative's assertions regarding the impact of 
appellant's disability on his daily activities.  With regards 
to the former, the Report reflects clear objective bases for 
the examiner's assessment.  One example is the examiner's 
inability to test appellant's motor responses.  The examiner 
noted that, even with almost zero resistance being applied by 
the examiner, appellant manifested a purported inability to 
respond with even minimum strength.  The examiner noted such 
an apparent result to be immediately at odds with the 
objective finding of no muscle atrophy as indicated by the 
symmetrical tone in both arms.  With regards to the latter, 
the Board finds that appellant's current evaluation 
sufficiently addresses those factors.

The November 2001 rating decision reflects a finding that the 
appellant's disability picture does not present an 
exceptional or unusual disability picture so as to merit 
submission for extra-schedular consideration.  38 C.F.R. 
§ 3.321(b) (2002).  The Board notes that, while the 
appellant's representative noted the extra-schedular 
provisions of 38 C.F.R. § 3.321(b) in his informal hearing 
presentation and at the Video Conference Hearing, T. p. 14,  
the appellant's representative conceded that appellant's 
disability picture is not so unusual so as to exceed the 
ability of the applicable rating criteria to evaluate him.  
Nonetheless, the appellant's representative implies that the 
impact of the appellant's claimed pain on his daily 
activities merits extra-schedular consideration.  For the 
reasons set forth above, the Board finds that appellant's 
disability picture is not so exceptional or unusual so as to 
merit referral of the case for submission for extra-schedular 
consideration.  38 C.F.R. § 3.321(b) (2002);  see Brambley v. 
Principi, __ Vet. App. ___, No. 01-1156 (February 23, 2003); 
Colayong v. West, 12 Vet. App. 524, 537 (1999) and cases 
cited therein. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, fracture, left radial head is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

